DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-15 are allowed.
Regarding claims 1 and 11, the following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or render obvious a lubrication unit for treating fatigue (aka conditioning) the photoconductive drum of an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“wherein the casing is pivotably connected to the main body via a pivotable connection to displace the casing between a closed position and an open position,
wherein in the closed position, the lubricant storage is positioned to bring the lubricant in contact with the roller through the opening,
wherein in the open position, the lubricant storage is disposed to expose the opening to an outside of the main body,
wherein the pivotable connection is disposed below the casing when the casing is in the closed position, and
wherein the opening of the casing is disposed upward when the casing is disposed in the open position,” [emphasis added]. Claims 2-10, 12 and 13 are considered allowable by virtue of their dependence on claims 1 and 11 respectively.
Regarding claim 14, the following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or render obvious a lubrication unit for treating fatigue (aka conditioning) the photoconductive drum of an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“a lubricant unit disposed adjacent to the lubricant roller, the lubricant roller including a casing having an opening and a lubricant storage disposed inside the casing to store the lubricant,
wherein the casing is connected to the main body through a hinge to be pivotable and detachable, and the casing is displaceable between a closed position and an open position,
wherein the main body includes a first housing which accommodates the photosensitive drum and a second housing which accommodates the lubricant roller, and
wherein the second housing and the lubricant roller are pivotable with respect to the first housing, together with the casing,” [emphasis added]. Claim 15 is considered allowable by virtue of its dependence on claim 14.
JP 5640676 teaches a lubricant holder but in a first position opening upward when the casing is closed, but fails to teach or suggest the pivotable connection that moves the lubricant unit from a closed position to an open position and wherein the opening of the casing is disposed upward when the casing is disposed in the open position.

Uenishi et al. US 2014/0037304 A1 teaches a system that detects when the solid lubricant is near-end stage, but fails to teach or suggest the solid lubricant being pivoted so that the opening is exposed to the outside of the main body.
Arai et al. US 2011/0274474 A1 teaches a specific installation process for the solid lubricant (¶0064-¶0066, FIG. 7-8), but fails to teach or suggest the solid lubricant being pivoted so that the opening is exposed to the outside of the main body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852